Citation Nr: 0022402	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1987 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision that denied service 
connection for depression as secondary to the veteran's 
service-connected hypothyroidism.  The veteran submitted a 
notice of disagreement in November 1998, and the RO issued a 
statement of the case in December 1998.  The veteran 
submitted a substantive appeal in December 1998.  The record 
indicates the veteran failed to appear at her scheduled 
hearing before the RO on June 1, 1999.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking a current depressive disorder to an incident of 
service or to a service-connected disability.


CONCLUSION OF LAW

The claim for service connection for a depressive disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that her claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such a 
claim, her appeal must, as a matter of law, be denied, and 
there is no duty on the VA to assist her further in the 
development of the claim.  Murphy at 81.  The United States 
Court of Appeals for Veterans Claims (Court) has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).

In this case, service medical records at the time of the 
veteran's enlistment examination in 1987 show normal 
psychiatric and neurologic systems.  Service medical records 
show that the veteran reported feeling angry and depressed, 
with marked mood swings, in December 1990.  She also reported 
financial difficulties and that she was separated legally 
from her spouse.  Records show an assessment of 
(questionable) depression, versus situational stress.  The 
veteran was to return to the Mental Health Clinic for follow-
up treatment, but did not do so.  Nor is there a separation 
examination of record.
 
Here, the Board finds that the veteran has submitted 
competent evidence tending to show an in-service occurrence 
of depressed mood, and a current depressive disorder 
occurring several years after service.  The Board notes, 
however, that the claims folder does not contain medical 
evidence of any link between a current depressive disorder 
and the in-service incident of depressive mood, or to any 
other incident of service.  A claim is not well grounded 
where there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498.  
Therefore, the veteran's claim for service connection for a 
depressive disorder is not plausible, and it is denied as not 
well grounded.

The veteran also contends that her depressive disorder is due 
to or related to her service-connected hypothyroidism.  
However, the medical evidence of record does not support her 
contention.  Records show that the veteran underwent a VA 
examination in July 1999.  After a review of the veteran's 
medical records, the examiner noted that there did not appear 
to be any documented history of a close temporal relationship 
between variations in the veteran's hypothyroidism and 
variations in her depressed mood that would suggest a causal 
relationship.  The examiner concluded that the veteran's 
depressive disorder was not due to or caused by her service-
connected hypothyroidism.

Again, the Board finds that there is no competent medical 
evidence in the claims folder to link a current depressive 
disorder to the service-connected hypothyroidism.  A claim is 
not well grounded where there is no medical evidence showing 
a nexus between a current disability and service.  Caluza, 7 
Vet. App. 498.  Moreover, the veteran's statements are not 
considered competent to establish medical causation.  Paulson 
v. Brown, 7 Vet. App. 466 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). Therefore, the veteran's claim for 
service connection for a depressive disorder as secondary to 
a service-connected disability is not plausible, and it is 
denied as not well grounded.

The veteran's representative has requested that the veteran 
be given an additional period of time to obtain a medical 
opinion from a private psychiatrist that her depressive 
disorder was caused by her service-connected hypothyroidism, 
as the veteran had indicated doing so in her substantive 
appeal submitted in December 1998.  A review of the record 
shows that the veteran was notified in January 2000 that her 
records were being transferred to the Board for a decision on 
her appeal, and that she should submit any additional 
evidence concerning the appeal within 90 days.  The veteran 
has not done so.  Accordingly, the Board finds that no 
additional period of time is warranted.

The veteran is advised that she may reopen the claim for 
service connection for a depressive disorder at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion that links the veteran's current depressive 
disorder to an incident of service or to a service-connected 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim for service connection for a depressive disorder is 
denied as not well grounded.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


